TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00432-CV


                                 Arthur LaGuette, Appellant

                                               v.

                U.S. Bank, N.A., as Trustee for the Holders of the Specialty
               Underwriting and Residential Finance Trust, Mortgage Loan
                   Asset-Backed Certificates, Series 2006-BC4, Appellee


             FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 15-1161-C26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellee U.S. Bank, N.A., as Trustee for the Holders of the Specialty

Underwriting and Residential Finance Trust, Mortgage Loan Asset-Backed Certificates, Series

2006-BC4, has filed a motion to dismiss this appeal. Appellant Arthur LaGuette filed a notice of

appeal on June 27, 2018, from an April 10, 2018 order granting U.S. Bank’s motion for summary

judgment. The notice of appeal states, “Please take note that this Notice of Appeal is filed

prematurely and will become effective in accordance with T.R.A.P. 27.” In its motion, U.S.

Bank explains that the April 10, 2018 order dismissed LaGuette’s claims, but did not seek relief

on U.S. Bank’s claims against LaGuette.       Accordingly, those claims remain outstanding.

Furthermore, the order does not contain a clear and unequivocal finality phrase stating that it

finally disposes of all claims and all parties. See In re Elizondo, 544 S.W.3d 824, 827–828

(2018) (per curiam) (analyzing Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205–06 (Tex.
2001)). There is no indication that a final judgment is imminent. As a general rule, a party may

only appeal from a final judgment.     Lehmann, 39 S.W.3d at 195. Accordingly, we grant

appellee’s motion and dismiss the appeal. See Tex. R. App. P. 42.3(a).



                                            __________________________________________________
                                            Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: July 27, 2018




                                               2